Exhibit 10.6

DATED: July 23, 2018

MIMECAST LIMITED

as Grantor

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent and secured party

 

 

SECURITY INTEREST AGREEMENT

in relation to (i) the capital of each Company (ii) certain contract rights,
(iii) certain intellectual property, (iv) each Deposit Account, and (v) other
intangible movable property situate in Jersey

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

 

DEFINITIONS AND INTERPRETATION

     1  

2.

 

CREATION, ATTACHMENT AND PERFECTION OF SECURITY INTERESTS

     7  

3.

 

FURTHER ASSURANCE AND POWER OF ATTORNEY

     11  

4.

 

REPRESENTATIONS AND WARRANTIES

     11  

5.

 

COVENANTS AND UNDERTAKINGS

     13  

6.

 

VOTING RIGHTS

     14  

7.

 

DIVIDENDS AND OTHER DERIVATIVE ASSETS

     15  

8.

 

CONTRACT RIGHTS AND LOAN RECEIVABLES

     16  

9.

 

DEPOSIT ACCOUNTS

     17  

10.

 

ENFORCEMENT BY THE ADMINISTRATIVE AGENT

     17  

11.

 

ASSIGNMENT AND SUCCESSION

     19  

12.

 

SET-OFF

     20  

13.

 

SUSPENSE ACCOUNT

     20  

14.

 

EXTINGUISHMENT OF SECURITY INTEREST(S)

     20  

15.

 

MISCELLANEOUS

     21  

16.

 

COMMUNICATIONS

     24  

17.

 

GOVERNING LAW AND JURISDICTION

     24  

18.

 

AGENT FOR SERVICE

     24    

SCHEDULE 1

     25    

SCHEDULE 2

     27  

 

   i   



--------------------------------------------------------------------------------

THIS AGREEMENT is made the 23rd day of July 2018

BETWEEN:

 

(1) MIMECAST LIMITED a company incorporated in Jersey with registered number
119119 and having its registered office at 22 Grenville Street, St Helier,
Jersey JE4 8PX (the “Grantor”); and

 

(2) JPMORGAN CHASE BANK, N.A. as administrative agent for the Lenders (as
defined below) (the “Administrative Agent”).

WHEREAS:

 

(A) The Grantor enters into this Agreement as a condition precedent to the
advance of a loan to the Borrower under the Credit Agreement.

 

(B) The Grantor and the Administrative Agent intend this Agreement to be a
security agreement for the purposes of the Law (as defined below).

IT IS HEREBY AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 In this Agreement:

 

the “Administrative Agent”    includes the successors and assigns of the person
named as the Administrative Agent above; “advance”    has the meaning given to
that word in Article 33(4) of the Law; “Affected Securities”    means the
Securities which from time to time comprise or are included in the Collateral;
“after-acquired property”    has the meaning given to that expression in the
Law; “this Agreement”    extends to every separate and independent stipulation
contained herein and includes the Recitals and Schedules and any amendment,
variation, supplement, replacement, restatement or novation which is for the
time being in effect; “Bankrupt” and “Bankruptcy”    include the meanings given
to those words by Article 8 of the Interpretation (Jersey) Law, 1954 as well as
any other state of bankruptcy, insolvent winding up, administration,
receivership, administrative receivership or similar status under the laws of
any relevant jurisdiction;

 

   1   



--------------------------------------------------------------------------------

“Borrower”    means Mimecast Limited, a company incorporated in Jersey with
registered number 119119 as borrower under the terms of the Credit Agreement;
“certificate”    includes a bond or note issued pursuant to any loan note (or
similar) instrument; the “Collateral”    means:   

(a)   any Securities in each Company that may from time to time be legally
and/or beneficially owned by the Grantor;

  

(b)   all Derivative Assets;

  

(c)   the Contract Rights;

  

(d)   the Intellectual Property;

  

(e)   the Deposit Accounts; and

  

(f)   all of the Grantor’s other present and future intangible movable property
which is of a type to which Article 4(a) of the Law applies;

  

(g)   (where the context allows) any proceeds (that are not Derivative Assets)
of any Collateral described in (a) to (f) above; and

  

(h)   all the Grantor’s right, title and interest from time to time to and in
all such Collateral described in (a) to (g) above,

   including any after-acquired property falling within any of the above
paragraphs of this definition but shall not include any Excluded Property;
“Company”    means any company incorporated in Jersey in which the Grantor
acquires shares after the date of this Agreement and “Companies” shall be
construed accordingly; the “Confirmation”    means the confirmation to be given
to the Administrative Agent by each Company substantially in the form set out in
Schedule 1;

 

   2   



--------------------------------------------------------------------------------

“Contract Rights”    means all right, title and interest and powers, present and
future, of the Grantor to or in or pursuant to a Loan Agreement including the
payment obligations and liabilities of a Loan Agreement Counterparty documented
or evidenced by that Loan Agreement; “Control”    means “control” as that word
is defined in Article 3 of the Law; the “Credit Agreement”    means the credit
agreement dated on or about the date of this Agreement between, amongst others,
the Borrower, the Administrative Agent and the lenders named therein; “Data
Protection Laws”    means any privacy and/or data protection law applicable from
time to time to any party to this Agreement which may include, without
limitation, the Data Protection (Jersey) Law 2018, the Data Protection Authority
(Jersey) Law 2018 and the EU General Data Protection Regulation (Regulation EU
2016/679); “deposit account”    has the meaning given to that expression in the
Law; “Deposit Accounts”    means deposit accounts that are legally and/or
beneficially owned by the Grantor and maintained in Jersey; “Deposit Bank”   
means the bank which maintains a Deposit Account; “Derivative Assets”    means
all Securities, dividends, distributions, interest or other property (whether of
a capital or income nature) accruing, deriving, offered or issued at any time
(including after-acquired property) by way of dividend, bonus, redemption,
exchange, substitution, conversion, consolidation, sub-division, preference,
option or otherwise that are attributable to any Affected Securities or any
Derivative Assets previously described and all rights from time to time thereto
but not including voting rights as separate from the Affected Securities; “Event
of Default”    has the meaning given to that term in the Credit Agreement; the
“Exchange Rate”    means a rate of exchange between one currency and another
which in accordance with normal banking procedures the Administrative Agent
could purchase the specified currency with such other currency at the
Administrative Agent’s main New York City office on the Business Day preceding
the time that the exchange is effected;

 

   3   



--------------------------------------------------------------------------------

“Excluded Property”    has the meaning given to that term in the Security
Agreement (as defined in the Credit Agreement); “Further Advance”    means
“further advance” as that expression is defined in Article 33(4) of the Law, for
the avoidance of doubt being of any amount or value, made for any purpose and
whether or not contemplated by any party to this Agreement when this Agreement
is executed; the “Grantor”    includes the successors or (as the case may be)
heirs of the person named as the Grantor above; “Group”    in relation to a
corporate body means that corporate body, its subsidiaries, its holding bodies
and any other subsidiaries of its holding bodies (and the expressions
“subsidiaries” and “holding bodies” having the same meanings as in the Companies
(Jersey) Law 1991); “Intellectual Property”    means all of the Grantor’s
intellectual property created under the laws of Jersey other than intellectual
property registered on a register of intellectual property in Jersey and
includes any copyright, patent, trademark, design right and trade secret and any
other intellectual property of any description; “Intellectual Property
Receivables”    means all such Contract Rights as consist in the right, title
and interest to and in any amount payable to the Grantor in respect of any
Intellectual Property; the “Law”    means the Security Interests (Jersey) Law
2012; “Lien”    has the meaning given to that word in the Credit Agreement;
“Loan Agreement”    means any present or future loan agreement or other
arrangement evidencing Indebtedness (whether in writing or not) between, among
others as the case may be, the Grantor and a Loan Agreement Counterparty,
evidencing or creating a debt obligation owed by such Loan Agreement
Counterparty (as debtor) to the Grantor (as creditor);

 

   4   



--------------------------------------------------------------------------------

“Loan Agreement Counterparty”    means:   

(a)   an entity incorporated, established or resident in Jersey in its capacity
as debtor under or in respect of any Loan Agreement, whether that Loan Agreement
is governed by the laws of Jersey or the laws of any other jurisdiction; and

  

(b)   an entity incorporated, established or resident in any jurisdiction other
than Jersey, in its capacity as debtor under or in respect of any Loan
Agreement, where that Loan Agreement is governed by the laws of Jersey;

“Loan Receivables”    means all such Contract Rights as consist in the right,
title and interest to and in any amount payable to the Grantor under a Loan
Agreement; “proceeds”    has the meaning given to that word in the Law;
“Required Currency”    means the currency or currencies in which the Secured
Obligations are for the time being expressed; the “Secured Obligations”    has
the meaning given to that term in the Credit Agreement and includes for the
avoidance of doubt any obligations and liabilities in respect of any Further
Advances; the “Secured Parties”    has the meaning given to that term in the
Credit Agreement; “Securities”    any property which is of a type to which
Article 4(a)(ii) of the Law applies; “Security Interests”    means the security
interest(s) created by or for which provision is made in this Agreement; and
“Security Period”    means the period beginning on the date of this Agreement
and ending on the date on which all of the Secured Obligations have been
unconditionally and irrevocably paid and discharged in full (which expression
shall not include a payment of a dividend in a liquidation, winding up or
bankruptcy of less than 100%), all Letters of Credit and Commitments are
terminated and all Commitments have expired or been terminated or expired (in
each case, other than (A) contingent obligations and (B) Secured Swap
Obligations and Secured Banking Services Obligations as to which arrangements
satisfactory to the applicable Swap

 

   5   



--------------------------------------------------------------------------------

  Provider, or Banking Services Provider have been made and (C) Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the Issuing Bank have been made).

 

1.2 In this Agreement, unless the context otherwise requires:

 

  1.2.1 the singular includes the plural and the masculine includes the feminine
and neuter genders and vice versa;

 

  1.2.2 references to a “Recital”, “Clause” or “Schedule” are to a recital,
clause or schedule of or to this Agreement;

 

  1.2.3 references to any other agreement, instrument or document shall be
construed as references to such agreement, instrument or document in force for
the time being and as amended, varied, supplemented, replaced, restated or
novated from time to time in accordance with its terms or, as the case may be,
with the agreement of the relevant parties and including any (however
fundamental) variation, increase, extension or addition of or to: (a) any such
agreement, instrument or document (including any Loan Document); and/or (b) any
facility or amount or value made available thereunder; and/or (c) any purpose
thereof, and whether or not contemplated by any party to this Agreement or any
other obligor when this Agreement is executed;

 

  1.2.4 references to any statutory provision are to such statutory provision as
modified or re-enacted for the time being in force and include any analogous
provision or rule under any applicable law;

 

  1.2.5 references to a “person” include any individual, firm, company,
corporation, government, state or agency of a state or any association, trust,
joint venture, consortium or partnership (whether or not having separate legal
personality);

 

  1.2.6 words and expressions not otherwise defined in this Agreement shall be
construed in accordance with the Credit Agreement and words and expressions not
otherwise defined in this Agreement or in the Credit Agreement shall, if defined
in the Law, be construed in accordance with the Law;

 

  1.2.7 the Administrative Agent is “the secured party”, the Grantor is “the
grantor”, the Collateral is the “collateral” and this Agreement is a “security
agreement”, for the purposes of the Law;

 

  1.2.8 the Recitals and Schedules form part of this Agreement and shall have
the same force and effect as if they were expressly set out in the body of this
Agreement;

 

   6   



--------------------------------------------------------------------------------

  1.2.9 a reference in this Agreement to any assets includes, unless the context
otherwise requires, present and future/after-acquired property;

 

  1.2.10 an Event of Default is “continuing” if it has not been remedied or
waived in writing in accordance with the provisions of the Credit Agreement; and

 

  1.2.11 to the extent that there is a conflict or inconsistency between the
provisions of the Credit Agreement and this Agreement, the provisions of the
Credit Agreement shall prevail, unless this would prejudice the security
interests constituted or intended to be constituted by this Agreement, or be
contrary to the requirements of the Law.

 

1.3 Clause headings are inserted for convenience only and shall not affect the
construction of this Agreement.

 

2. CREATION, ATTACHMENT AND PERFECTION OF SECURITY INTERESTS

 

2.1 The Grantor and the Administrative Agent hereby agree that the
Administrative Agent shall have continuing first priority security interests in
the Collateral as security for the Secured Obligations in accordance with the
Law and that such security is hereby created. Subject to and without prejudice
to the generality of the preceding sentence of this Clause, in the case of any
Collateral that may from time to time constitute a ‘receivable’ as defined in
Article 1 of the Law, the Grantor hereby agrees that all of the Grantor’s right,
title and interest to and in such Loan receivable is hereby assigned, and the
Grantor hereby assigns, all such right, title and interest, (by way of security)
for the Secured Obligations to the Administrative Agent.

 

2.2 To the intent that the Security Interests shall attach to the Collateral,
the Grantor and the Administrative Agent hereby agree that:

 

  2.2.1 subject to Clause 2.11, in the case of Affected Securities represented
by a certificate or certificates the Administrative Agent shall have Control of
such Affected Securities for the purposes of Articles 3(5) and 18(1)(c)(i) of
the Law by being (at the option of the Administrative Agent) registered with the
Company as the holder of the Affected Securities; and

 

  2.2.2 to the extent that the Administrative Agent shall not have Control of
some or any of the Affected Securities represented by a certificate or
certificates pursuant to Clause 2.2.1, the Administrative Agent shall have
Control of such Affected Securities for the purposes of Articles 3(5) and
18(1)(c)(i) of the Law by being in possession of all certificates representing
all such Affected Securities; and

 

  2.2.3 in the case of each Deposit Account not held with the Administrative
Agent, the Grantor and the Administrative Agent hereby agree that the
Administrative Agent shall have Control of each Deposit Account for the purposes
of Articles 3(3)(c) and 18(1)(c)(i) of the Law and the Grantor accordingly
agrees that all of the Grantor’s right, title and interest to and in such
account is hereby assigned, and the Grantor hereby assigns all such right, title
and interest, (by way of security) for the Secured Obligations to the
Administrative Agent;

 

   7   



--------------------------------------------------------------------------------

  2.2.4 in the case of Collateral that is not Affected Securities to which
Security Interests have attached pursuant to Clauses 2.2.1 or 2.2.2 or Deposit
Accounts to which Security Interests have attached pursuant to Clause 2.2.3, the
Security Interests shall hereby attach to such Collateral for the purposes of
Article 18(1)(c)(ii) of the Law.

 

2.3 In accordance with Clause 2.2, and in order to facilitate the exercise of
the Administrative Agent’s rights under this Agreement, the Grantor has
delivered together with this Agreement and shall ensure that in the future there
shall promptly be delivered to the Administrative Agent or to its order:

 

  2.3.1 the certificates representing all Affected Securities represented by a
certificate or certificates;

 

  2.3.2 instruments of transfer in respect of all Affected Securities
represented by a certificate or certificates and in respect of which Security
Interests are attached under Clause 2.2.2, duly executed by the holder but
otherwise completed or partially completed in such manner as the Administrative
Agent directs;

 

  2.3.3 a copy (certified true and correct by a director or the secretary of the
Company) of the register of members or noteholders of the Company showing:

 

  (a) in the case of Affected Securities in respect of which Security Interests
are attached under Clause 2.2.1, the Administrative Agent; and

 

  (b) in the case of Affected Securities in respect of which Security Interests
are attached under Clause 2.2.2, the Grantor,

as the registered holder of all Affected Securities represented by a certificate
or certificates and in either case noting the interest of the Administrative
Agent pursuant to this Agreement; and

 

  2.3.4 the Confirmation, signed by a director or other duly authorised
signatory of the Company.

 

2.4 In accordance with Articles 18 (Attachment: general rule) and 19
(After-acquired property) of the Law, the Administrative Agent and the Grantor
hereby agree that the Security Interests shall attach:

 

  2.4.1 to the extent that the Collateral does not constitute after-acquired
property, to such Collateral immediately upon execution of this Agreement; and

 

   8   



--------------------------------------------------------------------------------

  2.4.2 to the extent that the Collateral constitutes after-acquired property,
to such Collateral immediately on the acquisition of rights in such Collateral
by the Grantor without the need for any specific appropriation of the property
by the Grantor.

 

2.5 To the intent that the Security Interests shall be perfected in accordance
with the Law the Administrative Agent and the Grantor hereby agree that:

 

  2.5.1 the Security Interests in the Affected Securities represented by a
certificate or certificates shall be perfected by the Administrative Agent
having Control of such Collateral pursuant to Clause 2.2.1 or 2.2.2 and/or (at
the option of the Administrative Agent) by registration of a financing statement
in accordance with Article 22(4) of the Law;

 

  2.5.2 the Security Interests in any Affected Securities not represented by a
certificate or certificates shall be perfected by registration of a financing
statement in accordance with Article 22(4) of the Law;

 

  2.5.3 in the case of each Deposit Account not held with the Administrative
Agent, to the intent that the Security Interests shall be perfected in
accordance with the Law, the Administrative Agent and the Grantor hereby agree
that the Security Interests in each Deposit Account shall be perfected by the
Administrative Agent having Control of each Deposit Account pursuant to Clauses
2.2.3 and 2.6 and/or (at the option of the Administrative Agent) by registration
of a financing statement in accordance with Article 22(4) of the Law;

 

  2.5.4 the Security Interests in any other Collateral shall be perfected by
registration of a financing statement in accordance with Article 22(4) of the
Law; and

 

  2.5.5 the Security Interests in proceeds shall, without prejudice to the
operation of Article 26 (Temporary perfection of security interests in proceeds)
of the Law, be perfected by registration of a financing statement in accordance
with Article 25 (Continuous perfection of security interests in proceeds) of the
Law.

 

2.6 In the case of each Deposit Account not held with the Administrative Agent,
the Grantor shall:

 

  2.6.1 immediately after the execution of this Agreement, execute a notice in
or substantially in the form (or in such form as may be required by the Deposit
Bank, provided the form of such notice will not adversely affect the Security
Interests) set out in Schedule 2 and, on receipt of such notice executed by the
Administrative Agent, immediately deliver it to each relevant Deposit Bank for
the purposes of, among other things, Article 3(3)(c) of the Law and procure
completion and delivery to the Administrative Agent of the acknowledgement
thereof by that Deposit Bank; and

 

   9   



--------------------------------------------------------------------------------

  2.6.2 in future ensure that such a notice is so executed and delivered and
procure such completion and delivery of the acknowledgement thereof in respect
of every Deposit Account of the Grantor.

 

2.7 The Administrative Agent may, subject only to the Law, at any time (without
exercising the power of enforcement) cause or require any person on its behalf
other than the Grantor to become the registered holder of any part of the
Collateral and/or to have possession of the certificates representing the
Affected Securities.

 

2.8 The Administrative Agent may complete a blank or partially completed
instrument of transfer in such manner as for the time being appears appropriate
to the Administrative Agent for the purpose of becoming registered under Clause
2.2.1 or otherwise facilitating the exercise of any of its rights under this
Agreement and on the request of the Administrative Agent, the Grantor shall
immediately procure entry of the transferee named in such instrument of transfer
in the register of members of the Company.

 

2.9 The Grantor hereby agrees that the Administrative Agent may at any time and
from time to time without the consent of the Grantor take any such further
action as the Administrative Agent may deem necessary or desirable in order to
give the Administrative Agent a continuing first priority security interest or
interests in the Collateral under the Law that satisfies the requirements of the
Law as to attachment and perfection.

 

2.10 The Grantor covenants with and undertakes to the Administrative Agent for
itself and on behalf of the other Secured Parties to pay and discharge the
Secured Obligations when due.

 

2.11 The Administrative Agent hereby agrees that notwithstanding Clauses 2.2.1,
2.6 and 2.8, it (or its nominee) shall not become registered as holder of the
Affected Securities in the register of members or noteholders of each Company
unless and until the occurrence of an Event of Default which is continuing.

 

2.12 If the Grantor has not already provided such a copy to the Administrative
Agent, the Grantor will promptly after the execution of this Agreement and
promptly following entry into any Loan Agreement after the date of this
Agreement provide a copy of such Loan Agreement or details of the Loan
Receivable where the Loan Agreement is not documented, to the Administrative
Agent.

 

2.13 Where more than one account is included within the meaning of “Deposit
Account” a separate continuing first priority security interest shall be created
or deemed to be created (in all of the Grantor’s right title and interest to
and) in each such account and in the monies held in (and debt represented by)
each such account in accordance with the Law. No defect in relation to one such
security interest shall prejudice any other and all references to the “Deposit
Account” in this Agreement shall where the context permits be interpreted to
refer both to each Deposit Account individually and collectively with any and
all other(s).

 

   10   



--------------------------------------------------------------------------------

2.14 After the date of this agreement, to the extent that the Grantor acquires
any after-acquired property (other than Affected Securities or Deposit
Accounts), the Grantor shall (i) where the Security Interests are capable of
being perfected by Control, promptly and in any event within ten Business Days
of acquisition and (ii) otherwise, promptly upon written request of the
Administrative Agent, notify the Administrative Agent in writing of the details
of such after-acquired property.

 

2.15 Where any Security Interests in respect of Collateral constituting
after-acquired property (other than Affected Securities or Deposit Accounts) are
capable of being perfected by Control, the Grantor shall, notwithstanding
anything else contained in this Agreement, promptly do anything which is
necessary (in the opinion of the Administrative Agent (acting reasonably)) to
ensure that the Administrative Agent obtains Control in respect of such
Collateral.

 

3. FURTHER ASSURANCE AND POWER OF ATTORNEY

 

3.1 The Grantor hereby agrees that from time to time forthwith upon the written
request of the Administrative Agent the Grantor shall, at the Grantor’s expense,
do all acts and promptly execute and deliver to the Administrative Agent all
further instruments and documents and do any act or thing which the
Administrative Agent may reasonably require for the purpose of obtaining the
full benefit or intended benefit of this Agreement.

 

3.2 For the purpose of facilitating the exercise of the powers of the
Administrative Agent under the Law and pursuant to this Agreement, the Grantor
hereby irrevocably appoints the Administrative Agent as the Grantor’s attorney
(with full power of substitution) for the Grantor and in the name of and on
behalf of the Grantor to sign, execute, seal, deliver, acknowledge, file,
register and perfect any and all assurances, documents, instruments, agreements,
transfers, certificates and consents whatsoever and to do any and all such acts
and things whatever which the Grantor has capacity to do in relation to any
matters dealt with in or the subject of this Agreement and which the
Administrative Agent may deem necessary or advisable in order to give full
effect to the purposes of this Agreement, including, without limitation,
anything referred to in Clause 10 provided always that the Administrative Agent
shall not be entitled pursuant to this power of attorney to take any step until
an Event of Default has occurred and is continuing.

 

3.3 The Grantor covenants with and undertakes to the Administrative Agent to
ratify and confirm any lawful exercise or purported exercise of the power of
attorney constituted in Clause 3.2.

 

4. REPRESENTATIONS AND WARRANTIES

 

4.1 The Grantor represents and warrants to the Administrative Agent on the date
of this Agreement and represents on each day with reference to the facts and
circumstances then existing, and continues to warrant, until the Administrative
Agent’s security interest in the Collateral is wholly discharged:

 

  4.1.1 that for the purposes of Article 18(1)(a) of the Law, value has been
given;

 

   11   



--------------------------------------------------------------------------------

  4.1.2 that for the purposes of Article 18(1)(b) of the Law, the Grantor has
rights in all of the Collateral and the power to grant rights in the Collateral
to the Administrative Agent;

 

  4.1.3 that, subject only to the Security Interests, the Collateral is the
Grantor’s sole and absolute property free from any Lien except for Liens
permitted under Section 6.02 of the Credit Agreement and that the Grantor’s
title to the Collateral is not liable to be challenged on any grounds;

 

  4.1.4 that all Affected Securities have been duly issued and are fully paid
(including any premium thereon) and that none is or will be subject to any
options to purchase or sell or any similar rights or obligations;

 

  4.1.5 that, except as may be created by this Agreement, there are and will be
no restrictions or prohibitions on the transferability of any of the Collateral
pursuant to the terms of this Agreement or on the exercise of rights
constituting or included in the Collateral;

 

  4.1.6 that the Grantor has good cause and full power, authority and competence
to enter into and perform this Agreement and that it has duly obtained any
authority, consent and approval which is necessary for it properly to do so;

 

  4.1.7 that this Agreement constitutes legal, valid and binding obligations of
the Grantor that are enforceable in accordance with their terms;

 

  4.1.8 that the Grantor has not granted any power of attorney or similar right
in respect of any rights or powers relating to the Collateral other than to the
Administrative Agent under this Agreement;

 

  4.1.9 that no governmental or regulatory approval, filing or registration
(other than any registration of a financing statement under the Law in
accordance with Clause 2 required in order to perfect a security interest that
has not been perfected by another means) is required in order to give the
Administrative Agent the full benefit of a continuing first priority security
interest in all of the Collateral pursuant to the terms of this Agreement;

 

  4.1.10 that all Security Interests will be recognised for so long as the
Administrative Agent does not relinquish Control of the Affected Securities and
does not permit any registration made pursuant to Clause 2.5 to expire, as
attached and perfected, first priority rights of security over the Collateral
for the Secured Obligations in any Bankruptcy of the Grantor;

 

  4.1.11 that the Grantor:

 

  (a) has disclosed all of its previous names (if any) to the Administrative
Agent; and

 

  (b) is not in the process of changing its name;

 

   12   



--------------------------------------------------------------------------------

  4.1.12 that the Company is a duly incorporated and validly existing company
under the laws of Jersey with full power and authority and having any consent
and approval necessary to hold its assets and to conduct its business as
presently conducted; and

 

  4.1.13 that the Affected Securities insofar as comprising issued shares in the
Company comprise the whole of the issued share capital of the Company.

 

4.2 The Grantor acknowledges that the Administrative Agent has entered into this
Agreement in reliance on the representations and warranties set out in this
Clause 4.

 

5. COVENANTS AND UNDERTAKINGS

 

5.1 The Grantor covenants with and undertakes to the Administrative Agent to the
intent that the same shall be continuing covenants and undertakings until the
Administrative Agent’s security interest in the Collateral is wholly discharged:

 

  5.1.1 that the Grantor shall immediately on request provide to the
Administrative Agent all information that the Administrative Agent requires in
order to register any financing statement or financing change statement in
accordance with Clause 2.5 or any other provision of this Agreement;

 

  5.1.2 that the Grantor shall, as soon as reasonably practicable, if requested
to do so by the Administrative Agent, sign or procure the signature of, and
comply with all reasonable instructions of the Administrative Agent in respect
of, any document required to make entries in any public register with respect to
the Administrative Agent’s security interest in registered and applied for
intellectual property outside Jersey and Intellectual Property (including
appropriate agreements or documents with the United States Patent and Trademark
Office, the United States Copyright Office and Uniform Commercial Code financing
statements in the applicable Uniform Commercial Code jurisdictions, the European
Patent Office and the European Union Intellectual Property Office or similar
intellectual property offices in the United Kingdom and any Specified
Jurisdiction (as defined in the Credit Agreement);

 

  5.1.3 that the Grantor shall comply with all requests for information which is
within its knowledge and which are made under any law or regulation or by any
listing or other authority or any similar provision contained in any articles of
association or other constitutional document relating to any Security Assets. If
the Grantor fails to do so, the Administrative Agent may elect to provide any
information which it may have on behalf of the Grantor;

 

  5.1.4 that the Grantor will promptly supply to the Administrative Agent a copy
of any information referred to in Clause 5.1.3;

 

   13   



--------------------------------------------------------------------------------

  5.1.5 promptly to pay all calls and other payments due in respect of the
Collateral without cost to the Administrative Agent;

 

  5.1.6 that the Grantor shall remain liable to observe and perform all of the
other conditions and obligations assumed by it in respect of any of the
Collateral, notwithstanding the method by which the Security Interests may have
attached or been perfected;

 

  5.1.7 that, except pursuant to the terms of this Agreement, there are and will
be no restrictions on the transferability of any of the Collateral or on the
exercise of rights constituting or included in the Collateral;

 

  5.1.8 not to take or permit the taking of any action which may result in any
rights, terms, conditions, agreements or arrangements in respect of or
applicable to the Collateral being breached, amended or replaced in any respect;

 

  5.1.9 that the Grantor shall not change its name without first notifying the
Administrative Agent in writing of the proposed new name not less than ten
Business Days before the change takes effect;

 

  5.1.10 that the Grantor shall procure that:

 

  (a) any restriction or prohibition applicable to the Collateral (or any part
thereof) which may restrict or prohibit the grant or enforcement of the Security
Interests, is waived or removed; and

 

  (b) any condition or consent required for the grant or enforcement of the
Security Interests is fulfilled or obtained,

in each case, as soon as reasonably practicable; and

 

  5.1.11 that unless the Administrative Agent otherwise agrees in writing, the
Grantor shall forthwith procure the discharge of the registration of any
security interest that is registered against it in relation to any Collateral
(other than registration in respect of any Security Interest).

 

5.2 The Grantor acknowledges that the Administrative Agent has entered into this
Agreement in reliance on the covenants and undertakings set out in this Clause
5.

 

6. VOTING RIGHTS

 

6.1 Without in any way limiting the foregoing and subject to Clause 6.2 below,
the Grantor shall have the right to exercise all voting rights or other rights
relating to the Collateral for all purposes not materially inconsistent with
this Agreement, the Credit Agreement or any other Loan Document; provided that
no vote or other right shall be exercised or action taken which would have the
effect of materially impairing the rights of the Administrative Agent in respect
of the Collateral.

 

   14   



--------------------------------------------------------------------------------

6.2 Subject to Clause 6.4., following notice from the Administrative Agent to
the Grantor of its intention to exercise such rights, the Administrative Agent
or its nominee at any time following the occurrence of an Event of Default which
is continuing, may (but without any obligation to do so or liability for failing
to do so) exercise or cause to be exercised all voting rights or other rights
relating to the Collateral as if it were the absolute owner thereof.

 

6.3 Clause 6.4 applies where the rights of the Administrative Agent under Clause
6.2 are so extensive in relation to a body corporate which has issued Affected
Securities (the “Issuer”) that:

 

  6.3.1 the Administrative Agent (or its nominee) holds a majority of the voting
rights of the Issuer; or

 

  6.3.2 the Administrative Agent (or its nominee) is a member of the Issuer and
has the right to appoint or remove a majority of its board of directors; or

 

  6.3.3 the Administrative Agent (or its nominee) is a member of the Issuer and
controls alone, pursuant to an agreement with other shareholders or members, a
majority of the voting rights of the Issuer.

 

6.4 If as a result of the circumstances described in Clause 6.3 the Issuer
would, but for this provision, be treated as a subsidiary of the Administrative
Agent for the purposes of the Companies (Jersey) Law 1991, the Administrative
Agent shall exercise such rights and cause them to be exercised only:

 

  6.4.1 for the purpose of preserving the value of or realising any Affected
Securities; or

 

  6.4.2 if the Administrative Agent deems fit, in accordance with the
instructions of the Grantor or (where the Grantor is a body corporate) those of
another body corporate in the same Group as the Grantor; or

 

  6.4.3 where the Affected Securities are held in connection with the granting
of a loan as part of normal business activity, in a manner which is in the
interests of the Grantor or (if the Grantor is a body corporate) those of
another body corporate in the same Group as the Grantor.

 

7. DIVIDENDS AND OTHER DERIVATIVE ASSETS

 

7.1 The Administrative Agent shall not have (and nor shall any nominee of the
Administrative Agent have) any duty to take up any Derivative Assets or to
ensure that any such Derivative Assets are duly and punctually paid, received or
collected as and when due and payable or to ensure that the correct amounts are
paid, received or collected.

 

   15   



--------------------------------------------------------------------------------

7.2 Prior to the occurrence of an Event of Default which is continuing, the
Grantor shall be entitled to collect and receive for its own use all Derivative
Assets to the extent not in violation of the Credit Agreement. Notwithstanding
the foregoing, if a Grantor receives Derivative Assets that are other than cash,
such other property is, for the avoidance of doubt, Collateral hereunder, and
shall be subject to the requirements (including baskets for permitted
dispositions) set forth in this Agreement and in the Credit Agreement.

 

7.3 During the continuance of an Event of Default, all Derivative Assets,
whenever paid or made during the continuance thereof, shall, upon the written
request of the Administrative Agent, be delivered to the Administrative Agent
and shall, if received by the Grantor, be received in trust for the benefit of
the Administrative Agent, be segregated from the other property or funds of the
Grantor, and shall, upon the written request of the Administrative Agent, be
forthwith delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement).

 

7.4 In the case of dividends, interest and other Derivative Assets of an income
nature the Administrative Agent may, following the occurrence of an Event of
Default which is continuing, at its discretion:

 

  7.4.1 apply all or any part of such Derivative Assets in or towards the
discharge of the Secured Obligations; and/or

 

  7.4.2 agree with the Grantor that the Grantor may retain all or any part of
such Derivative Assets free of the security interest created under this
Agreement.

 

7.5 Until such application or agreement, or collection or receipt pursuant to
Clause 7.2, dividends, interest and other Derivative Assets of an income nature
shall remain part of the Collateral.

 

7.6 For the avoidance of doubt, a security interest in Affected Securities shall
itself encompass all Derivative Assets which are considered as a matter of law
to be a composite part of such Affected Securities.

 

8. CONTRACT RIGHTS AND LOAN RECEIVABLES

 

8.1 Prior to the occurrence of an Event of Default which is continuing, the
Grantor shall, subject to Clause 5.1 (Covenants and Undertakings) and the other
terms of the Loan Documents, be entitled to receive all Loan Receivables and
otherwise exercise all Contract Rights.

 

8.2 Any Loan Receivables that the Grantor receives in accordance with Clause 8.1
shall, upon receipt, be automatically released from the Security Interests.

 

   16   



--------------------------------------------------------------------------------

8.3 Following the occurrence of an Event of Default which is continuing:

 

  8.3.1 only the Administrative Agent shall be entitled to receive all Loan
Receivables and otherwise exercise all Contract Rights; and

 

  8.3.2 the Grantor shall, to the extent that any Loan Receivables are received
by it, account to the Administrative Agent for such Loan Receivables and,
pending delivery, shall hold such Loan Receivables on trust for the
Administrative Agent.

 

9. DEPOSIT ACCOUNTS

 

9.1 Prior to the occurrence of an Event of Default which is continuing, the
Grantor may withdraw any moneys (including interest) standing to the credit of
any Deposit Account.

 

9.2 Except with the prior consent of the Administrative Agent, following the
occurrence of an Event of Default which is continuing (in respect of which the
Administrative Agent has given notice to the Grantor), the Grantor may not
withdraw any moneys (including interest) standing to the credit of any Deposit
Account.

 

10. ENFORCEMENT BY THE ADMINISTRATIVE AGENT

 

10.1 The Administrative Agent’s power of enforcement over the Collateral shall
become exercisable immediately upon the occurrence of an Event of Default which
is continuing, provided that the Administrative Agent has served on the Grantor
written notice specifying the Event of Default which is continuing.

 

10.2 Subject only to the Law, the Administrative Agent may exercise the power of
enforcement in respect of the Security Interests in any manner permitted by or
not in conflict with the Law, including, without limitation, by the
Administrative Agent or some person on its behalf:

 

  10.2.1 appropriating all or some of the Collateral (whether in one or a number
of transactions and whether simultaneously or in series);

 

  10.2.2 selling all or some of the Collateral (whether in one or a number of
transactions and whether simultaneously or in series);

 

  10.2.3 by taking any one or more of the following ancillary actions:

 

  (a) taking control or possession of all or any of the Collateral;

 

  (b) exercising any rights of the Grantor in relation to all or any of the
Collateral;

 

  (c) instructing any person who has an obligation in relation to all or any of
the Collateral to carry out that obligation for the benefit of the
Administrative Agent (or to its order); and

 

   17   



--------------------------------------------------------------------------------

  10.2.4 exercising or applying any remedy set out in this Clause 10.2.4 (such
remedies being exercisable pursuant to the power of enforcement) to the extent
that such remedy is not in conflict with the Law:

 

  (a) directing from time to time the Grantor as to how it shall exercise or
cause to be exercised all or any voting and other rights attaching to all or any
Affected Securities;

 

  (b) directing the Grantor as to the disposal of all or any of the Collateral,
including, where appropriate specifying the person(s) who are to acquire such
Collateral, the terms upon and manner in which such disposal(s) shall take
place, including the price or other cause or consideration (whether payable
immediately, by instalments or otherwise deferred); and directing the mode of
application of the proceeds of such disposal(s) in such manner as the
Administrative Agent shall in its absolute discretion determine, including by
way of sale to a third party, to the Administrative Agent or to an associate or
nominee of the Administrative Agent.

 

10.3 For the purposes of this Agreement, references to the exercise of a “power
of enforcement” shall include any method or process by which value is given,
allowed or credited by the Administrative Agent for the Collateral against the
Secured Obligations.

 

10.4 Where the power of appropriation or sale is exercised in relation to any
non-monetary obligation, the “monetary value” (as referred to in Article 51
(When does a surplus exist?) of the Law) of such obligation shall be the loss or
losses suffered by the Secured Parties or by any other person by reason of
non-performance of such obligation (including as such obligation is owed, or
also owed, to any other person), including, without limitation, any such
loss(es) as calculated and set out in a certificate submitted to the Grantor by
the Administrative Agent.

 

10.5 The Administrative Agent may at any time and from time to time exercise one
or more than one of the powers set out in Clause 10.2, in whatever order and
combination as the Administrative Agent thinks fit.

 

10.6 In accordance with Article 44(4) of the Law, the Administrative Agent and
the Grantor hereby agree that notice need not be given under Article 44 (Notice
of appropriation or sale of collateral) of the Law to the Grantor.

 

10.7 The Administrative Agent may at its discretion:

 

  10.7.1 exercise its power of enforcement in respect of the Security Interests
over any part of the Collateral without reference to the time, manner, cause,
consideration or Exchange Rate that may be/has been applicable to such exercise
in respect of any other part of the Collateral; and

 

   18   



--------------------------------------------------------------------------------

  10.7.2 refrain from exercising its power of enforcement in respect of the
Security Interests over any one part of the Collateral notwithstanding that it
shall have exercised such power over any other part of the Collateral.

 

10.8 No person dealing with the Administrative Agent shall be concerned to
enquire as to the propriety of exercise of any power of enforcement in respect
of the Security Interests (including, without limitation, whether any Security
Interest has become enforceable, whether any of the Secured Obligations remain
due, as to the necessity or expediency of any conditions to which a sale or
other disposition is made subject or generally as to the application of any
monies representing the proceeds of enforcement of the Security Interests in
respect of the Collateral). Each such dealing shall be deemed in favour of such
person to be valid, binding and effectual.

 

10.9 To the fullest extent permitted by law, the Administrative Agent shall be
under no liability to the Grantor for any failure to apply and distribute any
monies representing the proceeds of enforcement of the Security Interests in
respect of the Collateral in accordance with the Law if the Administrative Agent
applies and distributes such monies in good faith without further enquiry and in
accordance with the information expressly known to it at the time of application
and distribution.

 

10.10 In accordance with Article 54(5)(a) of the Law, the Administrative Agent
and the Grantor hereby agree that the Grantor shall not have any right of
reinstatement pursuant to Article 54(4) of the Law or otherwise.

 

10.11 The Administrative Agent is not obliged to marshal, enforce, apply,
appropriate, recover or exercise any security, guarantee or other right held by
it, or any moneys or property that it holds or is entitled to receive, before
the power of enforcement is exercised.

 

10.12 The Administrative Agent will be accountable (and the Grantor is entitled
to be credited) only for actual value or proceeds realised by the Administrative
Agent arising from the appropriation, sale or other realisation of any
Collateral by the Administrative Agent.

 

10.13 If the value or proceeds of the appropriation, sale or other realisation
of any Collateral is insufficient to discharge the Secured Obligations in full,
the Grantor will remain liable to the Administrative Agent for any shortfall.

 

11. ASSIGNMENT AND SUCCESSION

 

11.1 The Administrative Agent may grant a participation in or make an assignment
or transfer or otherwise dispose of, the whole or any part of its rights and
benefits under this Agreement and in particular (without limitation) the benefit
of any Security Interest in accordance with Article VIII of the Credit Agreement
and appoint such assignee and/or transferee as a new and successor
Administrative Agent under this Agreement.

 

   19   



--------------------------------------------------------------------------------

11.2 The Security Interests and other rights of the Administrative Agent arising
under this Agreement shall remain valid and binding notwithstanding any
amalgamation, reorganisation, merger or redomiciliation by or involving the
Administrative Agent and shall inure for the benefit of the Administrative
Agent’s successors.

 

11.3 The Grantor may not assign or transfer all or any part of its rights,
benefits and or obligations under this Agreement without the prior written
consent of the Administrative Agent.

 

12. SET-OFF

 

12.1 The Administrative Agent may, while an Event of Default is continuing,
without notice to the Grantor and both before and after demand, apply any credit
balance which is at any time held by any office or branch of the Administrative
Agent for the account of the Grantor in or towards satisfaction of any sum then
due and payable from the Grantor to the Administrative Agent.

 

12.2 For the purposes of exercising any rights under this Clause 12, or any
rights under the general law, the Administrative Agent may convert or translate
all or any part of such credit balance into another currency by applying the
Exchange Rate.

 

12.3 The Administrative Agent is not obliged to exercise any of its rights under
this Clause 12 and such rights are without prejudice and in addition to any
rights under the general law.

 

12.4 In this Clause 12 the expression “rights under the general law” means any
rights of set-off, combination or consolidation of accounts, lien or similar
rights to which the Administrative Agent is entitled under any applicable law.

 

13. SUSPENSE ACCOUNT

 

13.1 The Administrative Agent may, in its discretion, place to the credit of a
suspense account or impersonal account for so long as the Administrative Agent
shall think fit, any monies received under or in connection with this Agreement
in order to, amongst other things and as required by the Administrative Agent,
preserve the rights of the Administrative Agent and the other Secured Parties to
prove for the full amount of all claims against the Grantor or any other person.

 

13.2 The Administrative Agent may, at any time, apply any of the monies referred
to in Clause 13.1 in or towards satisfaction of any of the Secured Obligations
as the Administrative Agent, in its absolute discretion, may from time to time
conclusively determine.

 

14. EXTINGUISHMENT OF SECURITY INTEREST(S)

 

14.1 The Security Interests shall not be extinguished prior to the expiry of the
Security Period.

 

14.2 Where the Secured Obligations include obligations as to any Further
Advance, whether expressly or in terms, the Security Interests shall not be
extinguished by the repayment of any current advance.

 

   20   



--------------------------------------------------------------------------------

14.3 Upon expiry of the Security Period, the Administrative Agent shall, at the
request and cost of the Grantor, take such steps as may be reasonably required
to release the Security Interests and return any documentation delivered to the
Administrative Agent pursuant to Clause 2.

 

14.4 Prior to the expiry of the Security Period, the Grantor shall not serve a
demand that the Administrative Agent register a financing change statement
discharging a registration of a financing statement in respect of a Security
Interest made by the Administrative Agent under or in connection with this
Agreement.

 

15. MISCELLANEOUS

 

15.1 The Administrative Agent may exchange or convert to the Required Currency
any currency held or received at the Exchange Rate.

 

15.2 The Security Interests shall take effect as a security for the whole and
every part of the payment or performance of the Secured Obligations.

 

15.3 Each Security Interest is independent of, and in addition to and will not
merge with, be prejudicially affected by, or prejudicially affect, any other
Security Interest or other Lien or guarantee for any of the Secured Obligations
now or subsequently held by the Administrative Agent or any person on its behalf
or any other Secured Party.

 

15.4 The rights and remedies of the Administrative Agent under this Agreement
may be exercised from time to time and as often as the Administrative Agent
deems expedient and are in addition to and shall neither prejudice nor be
prejudiced by any other security or right or remedy which is at any time
available to the Administrative Agent or any other Secured Party (whether at law
or pursuant to this Agreement, another agreement or the order of any court).

 

15.5 Any settlement or discharge between the Administrative Agent and the
Grantor in respect of the Secured Obligations shall be conditional upon no
security provided, or payment made, to the Administrative Agent or any other
Secured Party by the Grantor or any other person being avoided or reduced by
virtue of any provision of any enactment or law relating to Bankruptcy,
winding-up or insolvency, including without limitation any such provision
concerning “transactions at an undervalue”, “fraudulent or voidable
preferences”, “preferences” or any provision similar or analogous thereto. If
any such security or payment shall be so avoided or reduced, the Administrative
Agent shall be entitled to recover the value or amount thereof from the Grantor
as if no such settlement or discharge had taken place.

 

15.6 No delay, omission, time or indulgence on the part of the Administrative
Agent (or any other Secured Party) in exercising any right or remedy under this
Agreement shall impair that right or remedy or (in the absence of an express
reservation to that effect) operate as or be taken to be a waiver of it; nor
shall any single partial or defective exercise of any such right or remedy
preclude any other or further exercise of that or any other right or remedy.
Without prejudice to the generality of the foregoing, the Administrative Agent
may exercise or refrain from exercising any of its rights and remedies
independently in respect of different parts of the Collateral.

 

   21   



--------------------------------------------------------------------------------

15.7 Save as otherwise expressly provided in this Agreement and subject always
to the Law, any liberty or power which may be exercised or any determination
which may be made by the Administrative Agent may be exercised or made in the
absolute and unfettered discretion of the Administrative Agent which shall not
be under any obligation to give reasons.

 

15.8 The Grantor acknowledges that the Administrative Agent has no obligation to
perform any of the obligations of the Grantor, including in respect of the
Collateral, or to make any payments or to enquire as to the nature or
sufficiency of any payments made by or on behalf of the Grantor or to take any
other action to collect or enforce payment of amounts the Administrative Agent
is entitled to under or pursuant to this Agreement in respect of any Collateral.

 

15.9 If at any time one or more of the provisions of this Agreement becomes
invalid, illegal or unenforceable in any respect, that provision shall be
severed from the remainder and the validity, legality and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired in any
way. In particular, without prejudice to the generality of the foregoing, no
defect in respect of a Security Interest created or intended to be created over
any part of the Collateral shall affect the Security Interest created over any
other part.

 

15.10 No variation or amendment of this Agreement shall be valid unless in
writing and signed by or on behalf of the Grantor and the Administrative Agent.
Any waiver by the Administrative Agent of any Event of Default or other breach
of terms of this Agreement, and any consent or approval given by the
Administrative Agent for the purposes of this Agreement, shall also be effective
only if given in writing and then only for the purpose and upon the terms and
conditions, if any, on which it is granted.

 

15.11 The Grantor may not direct the application by the Administrative Agent of
any sums received by the Administrative Agent under, or pursuant to, any of the
terms of this Agreement or in respect of the Secured Obligations.

 

15.12 The Administrative Agent shall without prejudice to its other rights and
powers under this Agreement be entitled (but not bound) at any time and as often
as may be necessary to take any such action as it may in its discretion think
fit for the purpose of protecting the Security Interests.

 

15.13 Any certificate submitted by the Administrative Agent to the Grantor as to
the amount of the Secured Obligations or any other amount referred to in or
arising under this Agreement shall, in the absence of manifest error, be
conclusive and binding on the Grantor.

 

15.14 Time shall be of the essence in respect of the performance of any
obligation of the Grantor under this Agreement.

 

   22   



--------------------------------------------------------------------------------

15.15 This Agreement may be executed in any number of counterparts each of which
shall be an original but which shall together constitute one and the same
instrument.

 

15.16 The Administrative Agent shall at no time be deemed to authorise impliedly
or otherwise any dealing in the Collateral for the purposes of Article 24
(Continuation of security interests in proceeds) of the Law, except where such
dealing is permitted or not prohibited by any Loan Document.

 

15.17 In accordance with Article 65 (Applicant to pass on verification
statement) of the Law, the Grantor hereby irrevocably waives the right to
receive a copy of any verification statement relating to any financing statement
or financing change statement registered in respect of any Security Interest.

 

15.18 In accordance with Article 78 (No fee for compliance with demand) of the
Law and without prejudice to any obligation under the Credit Agreement, the
Grantor shall pay to the Administrative Agent on demand the Administrative
Agent’s fees (calculated in accordance with its standard scale of fees and
charges from time to time), costs and expenses including, but not limited to,
legal fees and expenses on solicitor and own client basis, in connection with
any demand for registration of a financing change statement relating to a
Security Interest served or purported to be served by any person at any time
under or pursuant to Article 75 (Demand for registration of financing change
statement) of the Law.

 

15.19 Each party to this Agreement shall comply in all respects with the Data
Protection Laws as far as they may apply from time to time and each such party
shall assist the other in bringing such fair processing and other notices as may
be required by the other party and in the form required by the other party to
the attention of data subjects.

 

15.20 The Administrative Agent shall hold the benefit of this Agreement
inclusive of, inter alia, the security interests, confirmations, representations
and warranties and undertakings and covenants given by the Grantor in and
pursuant to this Agreement upon trust for the Secured Parties.

 

15.21 The Administrative Agent as trustee under this Agreement shall have the
duties of a trustee as agreed between the Secured Parties. All and any other
duties and liabilities of a trustee that would otherwise attach to the
Administrative Agent as a trustee under or by reason of this Agreement are
hereby excluded to the maximum extent permitted by law and without prejudice to
the generality of the foregoing the Administrative Agent:

 

  15.21.1 shall have no duty either to preserve or to enhance the value of the
Collateral being the trust property of the trust constituted under this
Agreement; and

 

  15.21.2 shall have no liability for any loss to the trust property constituted
under this Agreement unless that loss was caused by the Administrative Agent’s
own fraud, wilful misconduct or gross negligence.

 

   23   



--------------------------------------------------------------------------------

16. COMMUNICATIONS

 

16.1 The provisions of section 9.01 (Notices) of the Credit Agreement shall
apply (subject to any necessary modification) to this Agreement as though they
were set out in full in this Agreement and as if references in such clause to
“this Agreement” were references to this Agreement and references to a “Loan
Party” included the Grantor.

 

17. GOVERNING LAW AND JURISDICTION

 

17.1 This Agreement shall be governed by and construed in accordance with the
laws of the Island of Jersey and the parties hereby irrevocably agree for the
exclusive benefit of the Administrative Agent that the courts of the Island of
Jersey are to have exclusive jurisdiction (without prejudice to Clauses 17.2 to
17.4) to settle any disputes which arise out of or in connection with this
Agreement and that accordingly any suit, action or proceeding arising out of or
in connection with this Agreement (“Proceedings”) shall be brought in such
court.

 

17.2 Nothing contained in this Agreement shall limit the right of the
Administrative Agent to take Proceedings, serve process or seek the recognition
or enforcement of a judgment or any similar or related matter against the
Grantor in any convenient, suitable or competent jurisdiction nor shall the
taking of any action in one or more jurisdiction preclude the taking of action
in any other jurisdiction, whether concurrently or not.

 

17.3 The Grantor irrevocably waives (and hereby irrevocably agrees not to raise)
any objection which it may have now or hereafter to laying of the venue of any
Proceedings in any such court as referred to in this Clause, any claim that any
such Proceedings have been brought in an inconvenient forum and any right it may
have to claim for itself or its assets immunity from suit, execution, attachment
or other legal process.

 

17.4 The Grantor further hereby irrevocably agrees that a judgment in any
Proceedings brought in any such court as is referred to in this Clause shall be
conclusive and binding upon the Grantor and may be enforced in the court of any
other jurisdiction.

 

18. AGENT FOR SERVICE

The Grantor irrevocably appoints Mimecast Offshore Limited of 22 Grenville
Street St Helier Jersey JE4 8PX Jersey to act as its agent to receive and accept
on its behalf any process or other document relating to Proceedings brought in
the courts of the Island of Jersey.

 

   24   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF THE PARTIES HAVE DULY EXECUTED THIS AGREEMENT THE DAY AND
YEAR FIRST ABOVE WRITTEN

SIGNED by Peter Cyril Bauer

 

for and on behalf of     By:  

/s/ Peter Cyril Bauer

      Peter Cyril Bauer MIMECAST LIMITED       Executive Director

SIGNED

for and on behalf of

JPMORGAN CHASE BANK, N.A.

as Administrative Agent for the Secured Parties

 

by: Eleftherios Karsos     JPMORGAN CHASE BANK, N.A.     By:  

/s/ Eleftherios Karsos                                         

      Eleftherios Karsos       Authorized Signatory

 

   25   